Citation Nr: 1041789	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a medial/lateral meniscus tear and anterior cruciate 
ligament tear of the right knee for the appellate period prior to 
March 17, 2010.

2.  Entitlement to an initial disability rating in excess of 20 
percent for a medial/lateral meniscus tear and anterior cruciate 
ligament tear of the right knee for the appellate period as of 
March 17, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which granted the Veteran's March 2005 
claim for service connection for a medial/lateral meniscus tear 
and anterior cruciate ligament tear of the right knee, and 
assigned a 10 percent rating effective March 15, 2005-the date 
of the Veteran's claim.  In April 2010, the VA Appeals Management 
Center (AMC) granted a 100 percent disability rating pursuant to 
38 C.F.R. § 4.30 based on surgical or other treatment 
necessitating convalescence as of June 22, 2009, a 10 percent 
disability rating as of August 1, 2009, and a 20 percent 
disability rating as of March 17, 2010.  The AMC also separately 
granted service connection for degenerative joint disease of the 
right knee, and assigned a 10 percent disability rating as of 
March 15, 2005.

Neither the temporary 100 percent rating for convalescence nor 
the 10 percent disability rating for degenerative joint disease 
of the right knee are before the Board.

In May 2006, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

In April 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

In November 2008, the Board remanded this appeal to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

The issues of entitlement to an earlier effective date for 
service connection for a medial/lateral meniscus tear and 
anterior cruciate ligament tear of the right knee, and for 
entitlement to an earlier effective date for service connection 
for hearing loss and tinnitus, have been raised by the Veteran at 
his April 2008 hearing before the Board, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the appellate period prior to March 17, 2010, the 
Veteran's right knee is characterized by objective evidence of 
pain and swelling.

2.  As of March 17, 2010, the Veteran's right knee is 
characterized by moderate lateral instability.


CONCLUSIONS OF LAW

1.  For the appellate period prior to March 17, 2010, the 
criteria for a rating in excess of 10 percent for a 
medial/lateral meniscus tear and anterior cruciate ligament tear 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5299 (2010).

2.  As of March 17, 2010, the criteria for a rating in excess of 
20 percent for a medial/lateral meniscus tear and anterior 
cruciate ligament tear of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Letters dated April 2005, June 2005, August 2005, and December 
2008, provided to the Veteran before the November 2005 rating 
decision and the April 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The issues on appeal stem from initial rating assignments.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess.  In this regard, 
the Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once an NOD has been filed, only the 
notice requirements for rating decisions and statements of the 
case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  The Board 
notes that the Veteran was provided with notice consistent with 
Dingess in March 2006 and November 2006.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2008, 
instructed the AOJ to contact the Veteran and attempt to obtain 
his treatment records for his right knee since August 2006; 
provide him with a VA Compensation and Pension (C&P) examination 
of his right knee by an appropriate specialist who had not 
previously examined him; and, if its determination remained 
unfavorable to the Veteran, issue a new supplemental statement of 
the case.  The Board finds that the AOJ has substantially 
complied with those instructions.  It sent the Veteran a letter 
requesting additional evidence regarding his right knee in 
December 2008, and obtained his VA treatment records since August 
2006; provided him with a C&P examination in March 2010; and 
issued a new supplemental statement of the case in April 2010.  
Although the C&P examination was conducted by the same VA 
examiner that examined the Veteran in August 2006, this was 
unavoidable; as the examiner explained in his March 2010 report, 
he is "the only orthopedic specialist in this C&P unit."  
Because there was no other orthopedic specialist available to 
assign to the Veteran's examination, the Board finds that the RO 
was in substantial compliance with the remand instructions.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran has not 
reported that he is in receipt of Social Security Administration 
(SSA) disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  Initial Disability Ratings for a Medial/Lateral 
Meniscus Tear and Anterior Cruciate Ligament Tear of the Right 
Knee

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable angle 
in full extension, or in slight flexion between 0 degrees and 10 
degrees.  A disability rating of 40 percent applies where there 
is ankylosis of the knee in flexion between 10 degrees and 20 
degrees.  A disability rating of 50 percent applies where there 
is ankylosis of the knee in flexion between 20 degrees and 45 
degrees.  A disability rating of 60 percent applies where there 
is extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or lateral 
instability.  A disability rating of 20 percent applies where 
there is moderate recurrent subluxation or lateral instability.  
A disability rating of 30 percent applies where there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a disability rating of 20 percent 
applies where there is dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under Diagnostic Code 5259, a disability rating of 10 percent 
applies where there is removal of semilunar cartilage which is 
symptomatic.

Under Diagnostic Code 5260, a noncompensable disability rating 
applies where flexion of the leg is limited to 60 degrees.  A 
disability rating of 10 percent applies where flexion of the leg 
is limited to 45 degrees.  A disability rating of 20 percent 
applies where flexion of the leg is limited to 30 degrees.  A 
disability rating of 30 percent applies where flexion of the leg 
is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating 
applies when extension of the leg is limited to 5 degrees.  A 
disability rating of 10 percent applies when extension of the leg 
is limited to 10 degrees.  A disability rating of 20 percent 
applies when extension of the leg is limited to 15 degrees.  A 
disability rating of 30 percent applies when extension of the leg 
is limited to 20 degrees.  A disability rating of 40 percent 
applies when extension of the leg is limited to 30 degrees.  A 
disability rating of 50 percent applies when extension of the leg 
is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and 
flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 
(Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 (Recurrent 
subluxation or lateral instability of the knee).  VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Codes 5003 and 5010, where the limitation of 
motion of the knee is noncompensable under Diagnostic Codes 5260 
and 5261, a disability rating of 10 percent applies when there is 
degenerative arthritis with x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups.  A 
disability rating of 20 percent applies when there is x-ray 
evidence of degenerative arthritis with involvement of two or 
more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

VA provided the Veteran with a C&P examination of his right knee 
in November 2005.  The examiner reviewed the claims file.  The 
Veteran reported that his right knee had buckled while he was 
running during service in 1982.  He further reported having right 
knee pain, which is most severe when squatting, using stairs, or 
sitting with his knees bent.  The Veteran reported no radiating 
pain; he also stated that he could perform his occupation and 
daily activities without any problems.  On testing, the examiner 
found that the Veteran had extension to 0 degrees and flexion to 
125 degrees.  He had little pain and swelling on repetitive use.  
His right knee was stable.  The Veteran had pain mostly on the 
medial and lateral facet of his right knee, as well as mild 
crepitus on range of motion.  The examiner noted that x-rays 
associated with the examination showed no overt arthritis or any 
other bony abnormality.  The examiner diagnosed the Veteran with 
patellofemoral syndrome or chondromalacia.

In March 2006, a private physician, J.A. Hale, MD, administered a 
magnetic resonance imaging (MRI) test of the Veteran's right 
knee.  He diagnosed the Veteran with meniscal tears, a partial 
anterior cruciate ligament tear, and joint effusion.

In April 2006, another private physician, O. Kelly, MD, noted the 
MRI results, and diagnosed the Veteran with a medial meniscal 
tear, lateral meniscal tear, and anterior cruciate ligament (ACL) 
tear.

VA provided the Veteran with a second C&P examination of his 
right knee in August 2006.  The examiner reviewed the claims 
file.  The Veteran reported having injured his right knee in a 
twisting fall in December 1980.  The examiner noted that the 
Veteran's MRI showed a torn medial and lateral meniscus, and a 
partial tear of the ACL.  The Veteran reported that he has knee 
pain and intermittent swelling, and that his knee goes out on 
him.  The Veteran noted that he does not miss work because of his 
right knee, and the examiner noted that the Veteran's daily 
activities are not affected by his knee.  The examiner observed 
that the Veteran got in and out of his chair without difficulty, 
walked without problems, and did multiple repetitive squats all 
the way to the floor with minimal complaints of pain in his 
patellofemoral area.  The examiner further found that the Veteran 
had extension to 0 degrees and flexion to 140 degrees, with no 
swelling, heat, or instability.  The examiner found 
patellofemoral crepitation and some mild tenderness around his 
patella.  Twisting motions and McMurray testing caused pain 
medially and laterally.  The examiner noted that x-rays of the 
Veteran's right knee revealed very minimal patellofemoral 
degenerative change.  The examiner diagnosed the Veteran with a 
torn medial and lateral meniscus and partial ACL tear, and mild 
patellofemoral degenerative joint disease (DJD).

The Veteran contends in his March 2007 substantive appeal that 
the VA examiners who examined his right knee in November 2005 and 
August 2006 misrepresented his comments to them.  Specifically, 
he alleges that the VA examiners did not accurately report his 
comments regarding the frequency and degree of pain that he 
experienced, his work history, or the nature and extent of his 
right knee injury.  For example, he objected to the examiner's 
report that he was able to do multiple squats all the way to the 
floor with minimal pain; rather, he states, he was able to do 
"three partial squats with serious pain."

Similarly, in his April 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that although the 
examiner wrote that he did multiple repetitive squats with 
minimum complaints, he in fact "did one squat," but refused to 
do any more because of the pain involved.

In January 2009, a VA clinician noted that the Veteran had 
distinct tenderness to palpation in the posteromedial and 
posterolateral corners, as well as diffuse tenderness in the 
peripatellar region.  The Veteran had significant crepitus with 
range of motion.  The Veteran's knee was stable, and his motor 
and sensory examinations were within normal limits.  The 
clinician recommended arthroscopic surgery.

The Veteran underwent arthroscopic surgery at a VA facility in 
June 2009.  Following the surgery, a VA physician noted that his 
surgical incisions were healing quite well, with no erythema or 
drainage.  There was some swelling about the knee.  The Veteran's 
range of motion was excellent, he was able to bear weight without 
pain, and he was neurovascularly intact distally.  The physician 
diagnosed him as status-post right knee arthroscopy with medial 
and lateral meniscectomy.  Following the surgery, the Veteran was 
discharged from the VA facility no later than June 23, 2009.

VA provided the Veteran with a third C&P examination of his right 
knee on March 17, 2010.  The examiner reviewed the claims file, 
noted that the Veteran had undergone medial and lateral 
meniscectomies and chondroplasties for degenerative changes in 
June 2009, and that he had not undergone any procedures for his 
ACL.  The Veteran reported that his pain was worse since his June 
2009 surgery, that he can walk up to one mile, and that he has 
significant pain at work after being on his feet for 4 to 5 hours 
daily, after which he has to get off of his feet, rest, and 
sometimes take medication.  His daily activities are likewise 
limited.  The Veteran reported that his knee feels unstable and 
swells intermittently.  The examiner noted that the Veteran got 
into and out of his chair without difficulty, walks with a normal 
gait, and has no swelling or heat.  He found that there was 
tenderness over the medial joint line, and instability in the AP 
plane grade 1-2.  The examiner further found that the Veteran had 
extension to 0 degrees and flexion to 105 degrees, with pain at 
the extreme of testing.  There was no additional limitation with 
repetitive testing.  The examiner noted that x-rays revealed 
minimal degenerative changes with some roughening of the medial 
femoral condyle and some very slight narrowing.  The examiner 
diagnosed the Veteran with degenerative joint disease with 
moderate instability.  He noted that the Veteran's functional 
limitations would include difficulty or inability to walk down 
inclines, down stairs, and on uneven ground because of pain and 
instability.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and the VA and private 
clinicians are so qualified, their medical findings constitute 
competent medical evidence.

Moreover, because the Veteran's examinations were conducted by 
competent clinicians who fully described the functional effects 
caused by the Veteran's right knee disability in their reports, 
as recounted above, the Board finds that the Veteran's 
examinations were adequate.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Moreover, the VA examiners considered the Veteran's 
claims file and medical history in their reports.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

The Board further finds that the VA examiners' medical findings 
are credible, based on their internal consistency and the VA 
examiners' duty to offer truthful opinions.  Consequently, the 
Board assigns considerable probative value to the VA examiners' 
reports.

Based on a review of the foregoing, the Board finds that the 
evidence supports the disability ratings currently assigned to 
the Veteran, namely: 10 percent for the appellate period prior to 
March 17, 2010, and 20 percent as of March 17, 2010.

A 10 percent rating for the appellate period prior to March 17, 
2010 applies because at that time the Veteran had objective 
evidence of pain and swelling which the RO analogized to slight 
subluxation or lateral instability.  Although the RO subsequently 
granted the Veteran an additional 10 percent rating for DJD from 
the date of the claim-March 15, 2005-the Board declines to 
reduce the Veteran's disability rating even though the DJD rating 
appears to account for the Veteran's disability during that time.

The Veteran's temporary 100 percent rating for convalescence, 
beginning on June 22, 2009 and ending on July 31, 2009, is not 
before the Board.  It was established by report of hospital 
discharge (regular discharge), effective the date of hospital 
admission and continuing for a period of 1 month from the first 
day of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.  As noted above, the Veteran 
underwent arthroscopic surgery (medial and lateral meniscectomy) 
at a VA facility on June 22, 2009.

The increase to 20 percent, effective March 17, 2010, is proper 
because that is the date of the C&P examination at which moderate 
instability was first diagnosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  As noted above, moderate instability warrants a 
disability rating of 20 percent.  A 30 percent rating is not 
warranted because the Veteran does not have severe instability or 
subluxation.

The Veteran's separate diagnosis of degenerative joint disease of 
the right knee, rated at 10 percent as of March 15, 2005, is not 
before the Board.  The Board notes that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 (Recurrent subluxation or 
lateral instability of the knee).  VAOPGCPREC 23-97; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In addition to the foregoing, the Board must consider all other 
potentially applicable Diagnostic Codes.  Brokowski v. Shinseki, 
23 Vet. App. 79 (2009) (requiring VA to broadly construe the 
benefits sought by a Veteran).

Based on the facts outlined above, the Veteran is not entitled to 
a rating under Diagnostic Code 5258 for any part of the appellate 
period, because he was not diagnosed with frequent episodes of 
"locking" of the joint.

The Veteran is not entitled to a rating under Diagnostic Code 
5259 for any part of the appellate period.  In a precedential 
opinion, the VA Office of General Counsel interpreted that the 
manifestation of limitation of motion is a relevant consideration 
under Diagnostic Code 5259 for the symptomatic removal of 
cartilage because removal of cartilage may result in 
complications producing loss of motion.  VAOGCPREC 9-98.  In this 
case, the March 2010 VA examiner found that, after his June 2009 
medial and lateral meniscectomy, the Veteran has limitation of 
flexion to 105 degrees, with pain at the extreme (105 degrees).  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula as a result of nonunion or malunion are not indicated in 
this case.  Thus, those particular criteria do not apply.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

In reaching these determinations, the Board has considered 
whether, under Fenderson, a higher rating might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  There is no evidence that the 
Veteran's right knee disability has been persistently more severe 
than the extent of disability contemplated under the assigned 
ratings at any time during the period of this initial evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's 
medial/lateral meniscus tear and anterior cruciate ligament tear 
of the right knee, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor 
for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation is 
adequate.





ORDER

For the appellate period prior to March 17, 2010, a disability 
rating in excess of 10 percent for a medial/lateral meniscus tear 
and anterior cruciate ligament tear of the right knee is denied.

As of March 17, 2010, a disability rating in excess of 20 percent 
for a medial/lateral meniscus tear and anterior cruciate ligament 
tear of the right knee is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


